USCA11 Case: 20-11092    Date Filed: 12/28/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11092
                        Non-Argument Calendar
                      ________________________

             D.C. Docket No. 3:18-cr-00226-MMH-MCR-1



UNITED STATES OF AMERICA,



                                                              Plaintiff-Appellee,

                                 versus

TIMOTHY TIJWAN DOCTOR,



                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (December 28, 2020)
          USCA11 Case: 20-11092      Date Filed: 12/28/2020   Page: 2 of 7



Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:

      Timothy Doctor appeals his fifteen-year sentence for possessing a firearm

after being convicted of a felony, in violation of 18 U.S.C. section 922(g)(1). He

argues that the district court erred in sentencing him under the Armed Career

Criminal Act because two of his prior felony drug convictions—which were

contained in the same charging document but occurred on different days—were not

“committed on occasions different from one another.” We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      A grand jury indicted Doctor on one count of possessing a firearm after being

convicted of a felony. He pleaded guilty without a plea agreement. The probation

officer determined in the presentence investigation report that Doctor was an armed

career criminal because of three prior state drug convictions. One conviction was

for sale or delivery of cocaine on July 6, 2006; the second was for sale or delivery

of cocaine on July 12, 2006; and the third was for sale, manufacture, or delivery of

cocaine within 1,000 feet of a church in 2012.

      Doctor objected that he was not an armed career criminal because his 2006

convictions were not committed on different occasions as required by the Armed

Career Criminal Act. This was because they were contained in the same charging

document, which was only allowed under Florida law, Doctor argued, if the offenses


                                         2
          USCA11 Case: 20-11092       Date Filed: 12/28/2020   Page: 3 of 7



are “based on the same transaction or are connected acts or transactions.” He argued

that the district court could not look at the state charging document to determine the

dates of the offenses because, under Florida law, the dates alleged in the charging

document were not elements. Doctor conceded that this argument had been rejected

by United States v. Longoria, 874 F.3d 1278, 1281 (11th Cir. 2017).

      At sentencing, the district court admitted into evidence the charging

documents for Doctor’s prior drug convictions. Doctor objected again that his 2006

convictions were not different occurrences under the Armed Career Criminal Act

but acknowledged that his position was contrary to “binding” precedent. The district

court overruled his objection.

      The district court calculated Doctor’s advisory guideline range at 135 to 168

months in prison, which became 180 months because of the minimum mandatory

sentence required by the Armed Career Criminal Act. See U.S.S.G. § 5G1.1(b). The

district court sentenced Doctor to 180 months in prison followed by five years of

supervised release. Doctor now appeals his sentence.

                            STANDARD OF REVIEW

      We review de novo the district court’s conclusion that prior offenses meet the

Act’s “different-occasions requirement.” Longoria, 874 F.3d at 1281.




                                          3
          USCA11 Case: 20-11092        Date Filed: 12/28/2020    Page: 4 of 7



                                   DISCUSSION

      Doctor argues that his 2006 convictions did not occur on different occasions

because they were contained in the same charging document, and therefore, they

were not two separate prior serious drug offense convictions for purposes of the

Armed Career Criminal Act.

      A defendant convicted of being a felon in possession of a firearm is subject to

a fifteen-year mandatory minimum sentence as an armed career criminal if he has

three prior convictions for a serious drug offense “committed on occasions different

from one another.” 18 U.S.C. § 924(e)(1). For offenses to have occurred on

different occasions, they need not be charged in separate indictments. United States

v. Sneed, 600 F.3d 1326, 1329–30 (11th Cir. 2010). Rather, the convictions must

be from “separate and distinct criminal episode[s] and for crimes that are temporally

distinct.” Longoria, 874 F.3d at 1281 (quotation marks omitted). “[S]o long as

predicate crimes are successive rather than simultaneous, they constitute separate

criminal episodes” for purposes of the enhancement. Id. (quotation marks omitted).

      Here, the district court was allowed to examine the state charging document

to determine whether Doctor’s 2006 offenses were separate prior convictions.

Longoria, 874 F.3d at 1281 (“To determine the nature of a prior conviction, a court

‘is generally limited to examining the statutory definition [of the offense of the prior

conviction], charging document, written plea agreement, transcript of plea colloquy,


                                           4
          USCA11 Case: 20-11092       Date Filed: 12/28/2020    Page: 5 of 7



and any explicit factual finding by the trial judge to which the defendant assented.’”

(quoting Shepard v. United States, 544 U.S. 13, 16 (2005)). The charging document

showed that Doctor’s 2006 convictions occurred six days apart from each other.

Because Doctor’s offenses didn’t happen simultaneously but were instead distinct

crimes separated by almost a week, the district court correctly concluded that they

satisfied the Armed Career Criminal Act’s “different occasions” requirement. See

id. at 1283 (holding that the defendant’s prior convictions were temporarily distinct

where they “occurred at clear and obvious points in time separated by nine days”).

      Doctor’s efforts to distinguish Longoria fail. He first argues that under Florida

law, two or more offenses can only be charged in the same charging document if

they “are based on the same act or transaction or on two or more connected acts or

transactions.” See Fla. R. Crim. P. 3.150(a). Thus, Doctor argues, joinder of his

2006 crimes in the same charging document established that “the offenses were part

of the same criminal episode.” But federal law—not state criminal procedure—

controls when determining whether separate convictions satisfy the “different

occasions” requirement. See United States v. Braun, 801 F.3d 1301, 1303 (11th Cir.

2015) (“We are bound by federal law when we interpret terms in the [Armed Career

Criminal Act]”). The controlling law here is Longoria, which allowed the district

court to rely on the dates in the state charging document to decide whether Doctor’s

prior crimes were “successive rather than simultaneous.” 874 F.3d at 1281.


                                          5
          USCA11 Case: 20-11092      Date Filed: 12/28/2020   Page: 6 of 7



      Doctor next argues that a court can only look to the elements—and not the

facts—of a prior offense in analyzing whether it’s a valid prior conviction. See

Mathis v. United States, 136 S. Ct. 2243, 2252–56 (2016); Descamps v. United

States, 570 U.S. 254, 262–64 (2013). He maintains that the dates of the offenses

alleged in the charging document were not elements under Florida law, prohibiting

the district court from using it to determine this “non-elemental fact.” We rejected

this argument in Longoria. See 874 F.3d at 1283 (rejecting claim that the district

court “should not have looked at ‘non-elemental facts,’ the dates of his prior

convictions, in Shepard-approved documents when deciding whether his predicate

offenses were committed on different occasions”); see also United States v. Weeks,

711 F.3d 1255 (11th Cir. 2013) (holding that a district court may determine the

factual nature of prior convictions, “including whether they were committed on

different occasions, so long as they limit themselves to Shepard-approved

documents”).

      Finally, Doctor argues that we should not follow Longoria because it conflicts

with Descamps and Mathis. But under our prior panel precedent rule, we are bound

to follow Longoria until the Supreme Court or the en banc court tells us otherwise.

See, e.g., Sneed, 600 F.3d at 1332 (“[A] prior panel’s holding is binding on all

subsequent panels unless and until it is overruled or undermined to the point of

abrogation by the Supreme Court or by this court sitting en banc.”). Longoria could


                                         6
          USCA11 Case: 20-11092         Date Filed: 12/28/2020    Page: 7 of 7



not have been overruled or abrogated by Descamps and Mathis because it was

decided after these Supreme Court cases. See Smith v. GTE Corp., 236 F.3d 1292,

1303 (11th Cir. 2001) (“[W]e categorically reject any exception to the prior panel

precedent rule based upon a perceived defect in the prior panel’s reasoning or

analysis as it relates to the law in existence at that time.”).

      In any event, Descamps and Mathis decided different issues. They held that

a district court may not use Shepard documents in determining whether a prior

conviction qualifies as a violent felony where that conviction was for violating an

indivisible statute with a single set of nondisjunctive elements. See Descamps, 570

U.S. at 260; Mathis, 136 S. Ct. at 2253–54. Neither case was about whether prior

convictions occurred on different occasions for purposes of the Armed Career

Criminal Act. Thus, they do not overrule or abrogate Longoria. See, e.g., Garrett v.

Univ. of Ala. Birmingham Bd. of Trs., 344 F.3d 1288, 1292 (11th Cir. 2003) (“While

an intervening decision of the Supreme Court can overrule the decision of a prior

panel of our court, the Supreme Court decision must be clearly on point.”).

      In sum, Longoria is binding precedent, as Doctor conceded at sentencing, and

required the district court to impose a fifteen-year minimum mandatory sentence.

We find no error and therefore no basis to disturb his sentence.

      AFFIRMED.




                                            7